EXHIBIT 10.1 LEASE OF PREMISES AT 35 GATEHOUSE DRIVE, WALTHAM, MASSACHUSETTS FROM ASTRAZENECA PHARMACEUTICALS LIMITED PARTNERSHIP TO CERULEAN PHARMA INC. TABLE OF CONTENTS Article I. CERTAIN DEFINITIONS 5 Article II. LEASE OF PREMISES 11 Section 2.1 Lease of the Premises 11 Section 2.2 Common Rights 11 Section 2.3 Parking 11 Section 2.4 Lease Term 12 Section 2.5 Lease Amendment 12 Section 2.6 Landlord’s Equipment 12 Section 2.7 Back-up Generator. 12 Section 2.8 Flammables Storage Room. 13 Section 2.9 Right of First Offer; Building K Notice. 13 Article III. CONDITION OF PREMISES; CONSTRUCTION OF INITIAL IMPROVEMENTS; ALLOWANCE 14 Section 3.1 Condition of Premises 14 Section 3.2 Tenant’s Work; Landlord’s Contribution. NOT APPLICABLE 14 Section 3.3 Plans and Specifications 14 Section 3.4 Signs 15 Article IV. BASE RENT; ADDITIONAL RENT 15 Section 4.1 Base Rent 15 Section 4.2 Certain Additional Rent 16 Section 4.3 Taxes. 16 Section 4.4 Operating Costs 16 Section 4.5 Payment for Electricity 17 Section 4.6 Tenant’s Audit Rights 17 Section 4.7 Determination of Fair Market Rent. 18 Article V. USE OF PREMISES 19 Section 5.1 Permitted Use 19 Section 5.2 Restrictions on Use 19 Section 5.3 Hazardous Materials 19 Section 5.4 Biohazard Removal and Animal Care. 21 Article VI. LANDLORD’S SERVICES 21 Section 6.1 Landlord’s Services 21 Section 6.2 Extraordinary Use 23 Section 6.3 Interruption; Delay 23 Section 6.4 Additional Services 23 Section 6.5 Landlord Indemnity 24 Section 6.6 Compliance with Laws 24 Article VII. CERTAIN OBLIGATIONS OF TENANT 24 Section 7.1 Rent 24 Section 7.2 Utilities 24 Section 7.3 No Waste 24 Section 7.4 Maintenance; Repairs; and Yield Up 24 -i- Section 7.5 Alterations by Tenant 25 Section 7.6 Trade Fixtures and Equipment 26 Section 7.7 Compliance with Laws 26 Section 7.8 Contents at Tenant’s Risk 26 Section 7.9 Exoneration; Indemnification and Insurance 27 Section 7.10 Landlord’s Access 28 Section 7.11 No Liens 29 Section 7.12 Compliance with Rules and Regulations 29 Article VIII. SUBLETTING AND ASSIGNMENT 29 Section 8.1 Subletting and Assignment 29 Article IX. RIGHTS OF MORTGAGEES AND GROUND LESSORS; ESTOPPEL CERTIFICATES 31 Section 9.1 Subordination to Mortgages and Ground Leases 31 Section 9.2 Lease Superior at Mortgagee’s or Ground Lessor’s Election 31 Section 9.3 Notice to Mortgagee and Ground Lessor 31 Section 9.4 Limitations on Obligations of Mortgagees, Ground Lessors and Successors 31 Section 9.5 Estoppel Certificates 32 Article X. CASUALTY 32 Section 10.1 Damage From Casualty 32 Section 10.2 Abatement of Rent 33 Section 10.3 Landlord’s Right to Terminate 33 Article XI. EMINENT DOMAIN 33 Section 11.1 Eminent Domain; Right to Terminate and Abatement in Rent 33 Section 11.2 Restoration 34 Section 11.3 Landlord to Control Eminent Domain Action 34 Article XII. DEFAULT AND REMEDIES 34 Section 12.1 Event of Default 34 Section 12.2 Landlord’s Remedies 35 Section 12.3 Reimbursement of Landlord 36 Section 12.4 Landlord’s Right to Perform Tenant’s Covenants 36 Section 12.5 Cumulative Remedies 36 Section 12.6 Expenses of Enforcement 37 Section 12.7 Landlord’s Default 37 Section 12.8 Limitation of Landlord’s Liability 37 Section 12.9 Late Payment and Administrative Expense 37 Section 12.10 Limitation of Tenant’s Liability. . 37 Article XIII. MISCELLANEOUS PROVISIONS 38 Section 13.1 Brokers 38 Section 13.2 Quiet Enjoyment 38 Section 13.3 Security Deposit 38 Section 13.4 Notices 39 Section 13.5 Waiver of Subrogation 40 -ii- Section 13.6 Entire Agreement; Execution; Time of the Essence and Headings and Table of Contents 40 Section 13.7 Partial Invalidity 40 Section 13.8 No Waiver 40 Section 13.9 Holdover 41 Section 13.10 When Lease Becomes Binding 41 Section 13.11 No Recordation 41 Section 13.12 As Is 41 Section 13.13 Financial Statements; Certain Representations and Warranties of Tenant 41 Section 13.14 (a)Real Estate Confidentiality 42 Section 13.15 Summary of Basic Terms 44 Section 13.16 Jurisdiction and Venue 44 -iii- SUMMARY OF BASIC TERMS OFFICE LEASE OF PREMISES AT 35 gatehouse drive, WALTHAM, MASSACHUSETTS
